-’ OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN     CORNYN




                                             March 27,2002



The Honorable Bill G. Carter                          Opinion No. JC-0485
Chair, Committee on Urban Affairs
Texas House of Representatives                        Re: Whether a municipality may enforce its own
P. 0. Box 2910                                        sexually oriented business ordinance when the
Austin, Texas 78768-2910                              entity to be protected is outside the corporate
                                                      limits of the municipality (RQ-0446-JC)

Dear Representative    Carter:

        You ask whether a municipality may enforce a sexually oriented business ordinance when
a church is within 1000 feet of the business, but is outside the corporate limits of the city. We read
the language of section 243.003(b) of the Local Government Code to permit such enforcement.

         As you explain the background of your question, a sexually oriented business is located
within the corporate limits of the City of San Antonio, “although it is located on the boundary of the
city.“’ Within 1000 feet of the sexually oriented business, but in the City of Windcrest, Texas, is
the Windcrest United Methodist Church. “[Tlhe City of San Antonio has refused to enforce its
[sexually oriented business] ordinance since the Church is not located within the City of San
Antonio.” Request Letter, note 1, at 1. This office does not interpret city ordinances in the opinion
process. See Tex. Att’y Gen. Op. No. JC-2 18 (2000) at 2. We cannot, therefore, comment on the
City of San Antonio’s interpretation of its sexually oriented business ordinance. However, to the
extent that the city’s interpretation may be based upon its reading of chapter 243 of the Local
Government Code, we do not believe that the fact that the church is outside the corporate limits of
the city necessarily forbids action on the city’s part.

        The authority of municipalities and counties to regulate sexually oriented businesses is
governed by chapter 243 of the Local Government Code. Section 243.001 of the Local Government
Code indicates: “The legislature finds that the unrestricted operation of certain sexually oriented
businesses may be detrimental to the public health, safety, and welfare.” TEX. Lot. GOV’T CODE
ANN. § 243.001(a) (Vernon 1999). In order to promote the public health, safety, and welfare,
municipalities by ordinance and counties by commissioners court order “may adopt regulations
regarding sexually oriented businesses.”    Id. 8 243.003(a).    Such regulations may include a


          ‘Letter from Honorable Bill G. Carter, Chair, House Committee on Urban Affairs, Texas House of
Representatives,  to Honorable John Comyn, Texas Attorney General, at 1 (Oct. 8, 2001) (on file with Opinion
Committee) [hereinafter Request Letter].
The Honorable Bill G. Carter - Page 2           (JC-0485)




prohibition against such businesses being located “within a certain distance of a school, regular place
of religious worship, residential neighborhood, or other specified land use the governing body of the
municipality or county finds to be inconsistent with the operation of a sexually oriented business.”
Id. 5 243.006(a)(2). A municipal regulation of a sexually oriented business “applies only inside the
municipality’s corporate limits,” while a county’s regulation “applies only to the parts of the county
outside the corporate limits of a municipality.” Id. 8 243.003(b), (c).

         In the instant case, while the Windcrest United Methodist Church is a “regular place of
religious worship” within a fixed distance of which a city may prohibit a sexually oriented business
from being located, see id. 9 243.006(a)(2), it is, as you inform us, not in the City of San Antonio,
see Request Letter, supra note 1, at 1. Section 243.003(b) by its terms limits the applicability of a
sexually oriented business ordinance to the corporate limits of a city. It might, therefore, be argued
that the City of San Antonio cannot enforce its sexually oriented business ordinance in this instance
because doing so would constitute an extraterritorial application of it. We disagree with this reading
of the language of section 243.003(b).

         In our view, it is the sexually oriented business, which is located in San Antonio, rather than
the church, to which the city would be applying its ordinance. Under the terms of section 243.003(b)
the City of Windcrest’s sexually oriented business ordinance cannot be applied to a business located
outside its corporate limits, and Bexar County’s ordinance cannot under section 243.003(c) be
applied to a business located inside the corporate limits of any incorporated city in the county, such
as San Antonio. But we are not persuaded that the statute bars San Antonio from enforcing its
ordinance. Nothing in the language of section 243.006(a)(2) requires the “school, regular place of
religious worship, residential neighborhood, or other specified land use” concerned to be within the
city’s corporate limits.

          Arguments that municipal zoning ordinances may be applied to businesses in the relevant
municipalities, even though the other affected entity is outside the city limits, have prevailed in other
jurisdictions.   In Quinton v. Edison Park Development Corp., the New Jersey Supreme Court held
that a township ordinance requiring a 100-foot buffer zone between a shopping mall and a residential
 area was applicable to a mall in the town in question even though the residences that directly abutted
the mall area were across the town line. See Quinton v. Edison Park Dev. Corp., 285 A.2d 5 (N.J.
 1971). Similarly, in Santini v. Zoning Board ofAppeals, the Connecticut Supreme Court of Errors
held that a city could apply a zoning regulation prohibiting a package store from being located within
 1500 feet of other premises used for liquor sales, even though those other premises were outside the
city limits. See Santini v. Zoning Bd. of Appeals, 179 A.2d 621 (Conn. 1962). The Santini court’s
 analysis of the issue is, in our view, particularly apposite here:

                          The plaintiff claims that this interpretation gives to the
                regulation an extraterritorial effect which it cannot have under the
                legislation authorizing municipalities to adopt zoning regulations.
                The regulation does not purport to regulate property uses beyond the
                Bridgeport city limits. It does no more than to require the zoning
                authorities of Bridgeport, in the administration       of the zoning
The Honorable Bill G. Carter - Page 3            (JC-0485)




                regulations, to consider factors which affect land uses in Bridgeport,
                although they may arise from conditions existing beyond the city’s
                territorial limits.

Id. at 622 (citation omitted).    Cf Wende v. Bd. of Adjustment, 27 S.W.3d 162 (Tex. App.-San
Antonio 2000, pet. granted) (City of Shavano Park had standing to challenge a San Antonio Board
of Adjustment decision to permit a quarry to operate in San Antonio as a nonconforming use because
of extraterritorial effects of San Antonio’s decision on property values in Shavano Park.)

          In interpreting the language of section 243.003(b) of the Local Government Code, we read
the requirement that a municipality apply its ordinance within its corporate limits to require that the
sexually oriented business be within those limits, but do not read it to require that a school, church,
or residential neighborhood within a prohibited distance be within those limits. Such application
does not give the ordinance extraterritorial effect. Its effect is wholly within the relevant city, even
if it takes account of conditions outside the city’s corporate limits. Of course, this interpretation only
concerns what the statute permits. We do not suggest that the statute obliges the City of San Antonio
to take any particular action.
The Honorable   Bill G. Carter - Page 4         (JC-0485)




                                         SUMMARY

                         A city may apply a municipal ordinance to prohibit a sexually
                oriented business within a specified distance of a school, church, or
                other entity covered by section 243.006(a)(2)              of the Local
                Government Code even though that entity is not within the corporate
                limits of the city in question, so long as the sexually oriented business
                is within those limits. Such application does not violate the statutory
                requirement that the ordinance apply only in the city’s corporate
                limits.




                                                Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee